Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Petition under 37 CFR 1.137a
Applicants petition filed 10/21/2020 has been received and GRNATED (see paper mailed 1/7/2021).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2020 has been entered.
 
Applicants’ amendment
Applicants’ amendment filed 10/21/2020 has been received and entered.  Claims 1, 42-44, 46, 50 and 52 have been amended, and claims 2-40 have been cancelled.
Claims 1, 41-52 are currently pending.

Election/Restrictions
Applicant’s election of group 1, in the reply filed on 8/17/2018 was acknowledged, and because Applicant did not distinctly and specifically point out the supposed errors in the 
The elected invention set forth in claims 1, 41-52 were drawn to a method for providing a plurality of capture primers. As amended, the preamble and additional steps have been set forth and the claims are now directed to a method of detecting and distinguishing different viruses, bacteria or fungi, and while broader appear more consistent with Group 5 for a method of multiplexing and detection of HPV virus strains (see claims of 4/30/2014 and restriction mailed 12/17/2015).  
However, in review of the prosecution and amendments which maintain limitations previously examined for the design of primers, it does not appear to be an undue burden to examine the claims as directed to a different invention previously restricted and not elected.  Accordingly, the prior restriction requirement is withdrawn.
Claims 1, 41-52 are currently under examination.

Priority
This application filed 4/30/2014 is a 371 National stage filing of PCT/US2012 filed 11/1/2012 which claims benefit to US provisional applications 61/608558 filed 3/8/2012 and 61/554129 filed 11/1/2011.
For completeness of the record, it is noted that a review of the US provisional applications fail to support the instant claims as recited, specifically in the step for user input for error probability for sequencing and the determination of loci using a cumulative distribution based on the error rate limitations.  
It is noted that Applicants have not provided any arguments in the present response.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 41-52 are under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying/designing primers for multiplex detection by sequencing.  More specifically, the claims have been amended to that detection and distinguishing is for two or more different organisms or two or more different strains, variants or subtypes of the same organism in the test sample and that the organism is a virus, a bacterium or a fungus. The amendments further limit the scope of target organism, and provide four steps for: information about possible error rate/probability in sequencing; providing information about the specificity; determining the number of loci needed to obtain the specificity based on the possible error rate in sequencing; and ‘synthesizing’ the primers based on the analysis and using them to sequence the region of interest.  The dependent claims still set forth limitations on the size of the region of interest to be captured as well as more specifically indicate the specific type of different organisms to be detected.
For step 1 of the 101 analysis, as amended the claims are found to be directed to statutory category as a method of physically ‘synthesizing’ primers and the step of ‘sequencing’.


For step 2B of the 101 analysis, the independent claim recites an additional elements to synthesize and use a primer to sequence, however this steps is considered a known conventional step for providing primers and any means of sequencing.  Methods of primer design, synthesis and use for analyzing regions of interest were well known as evidenced by Elinfro et al or Zou et al (both of record and detailed in the 103 rejection below).  As such, the claims do not provide for any additional element when consider under step 2B that appears to provide for significantly more.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences to identify regions of interest for primers.  The judicial exception of the method as claimed can be performed by hand by simply comparing and identifying unique regions for primers to be made (and in light of the 
Based upon an analysis with respect to the claim as a whole, claims 1, 41-52 do not recite something significantly different than a judicial exception.   Claims 1, 41-52 are directed towards a method of receiving user input for a desired specificity given a possible error rate during sequencing.  Dependent claims set forth additional steps which more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant arguments
Applicants note the amendment to the claims for “detecting and distinguishing”, and that there is a physical step required of the claim which does not fall into the judicial exception under the 101 analysis.  Applicant’s arguments have been fully considered, but not found persuasive.
As analyzed above, the amendment is noted and the physical step for synthesizing a primer has been fully examined under the updated 2019 PEG.  However, under the 101 guidance while the amendment has been found under step 1 to make the claim fall under a statutory category, the additional element analyzed under the two prong approach and under step 2A and 2B has not been found to make the claim patent eligible.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 41-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elnifro et al. (2000), Zou et al. (1998) and Wang et al. (2011).
Claim 1 has been amended and directed to ‘detecting and distinguishing’ between a viruses, bacteria or fungi that might be in a sample, and provides for this in the designing primers 
Given the guidance of the specification the claims require the steps of providing an indication of errors during sequencing; providing a level of specificity for the sequence of interest (which is differentiated as a loci that contains different polymorphic markers like a SNP, specific allele,..); using the error rate to determine the number of loci to assay to achieve a desired specificity; and provide the primers based on the input and analysis.  
At the time of filing, methodology and primers for multiplexing and determining variants for virus, bacteria and fungus were well known.  For example, Elnifro et al. provide an overview of primers and methods for the optimization and application of multiplex PCR for clinical virology.  More specifically, Elnifro et al. discuss the principles and development of multiplex PCR, and provide several applications for the use of multiplex PCR highlighting a representative list of pathogens including virus, bacteria and other parasites (see table 1 for example).  Given the general overview and review of the various types of sequences that would be targets of 
 provide guidance that the design of the primers that determine the presence and/or absence of a sequence should function similarly to provide both efficiency and accuracy of  detection.  Similarly, Zou et al. is provided as further evidence multiplex PCR primers can be designed and used for specific targets such as in Influenza B and the hemagglutinin gene to detect quick with great sensitivity and reliability of known and unknown variants in a sample.  Additionally, as amended the claims require a step of sequencing, and a review of Zou et al provide for Sequencing of specific amplicons to target distinguishing regions of interest.  Zou et al teach the use of primers to provide for amplicons of new virus variants and through sequence analysis for identification/distinguishing variants by method steps used to identify different HMA.  Together Zou et al and Elnifro et al provide for all the physical steps required of the claims, and a teaching that sequence specific primers are to be designed and used to identify viral or bacterial variants in a sample.  While there is a clear teaching that primer design for the method is important, there is not a detailed discussion of the design or particular considerations for the design.  Wang et al. is provided to demonstrate the teaching and level of skill in the art for primer design and use.  For any given sequence of interest, the design of a primer to a sequence of interest is based on the target sequence and would not be limited by the organism itself.  Wang et al provided to demonstrate primers which can differentiate allele by sequencing a sequence of interest.  More specifically, Wang et al. choose DNA of a sequence that contains variants for the sequence of interest, and provides guidance for providing primers discussing SNP detection for allele frequency, noting the use of binomial distribution for the total number of reads at an informative position, to provide a threshold to be able to call the variant with a certain specificity.  Wang et al. further discuss that the calculation should use a given base calling error rate in meeting the desired accuracy in determining the frequency of a sequence of interest in a sample.  As proof of principle, Wang et 
Given the guidance and success of Elnifro et al., Zou et al., Wang et al., it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to choose target sequences that represented less than 0.001% of the genome, and the use of et al., Elnifro et al. and Zou et al. demonstrating the versatility of various primers as a proof of principle in their focused research.
	Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicants arguments
Applicants argue that Elnifro and Zou teach only detecting one locus per strain and cannot distinguish between closely related strains.  Applicants argue that the present claims offer a large advantage over the methods of Elnifro and Zou.
As amended, the claims as broadly set forth do not appear consistent with Applicants argument.  While the instant claims indicate to determine the number of loci needed, there is no requirement that more than one would be necessary.  Clearly both Elnifro and Zou provide for designed primers capable of providing very specific sequences of interest.  Moreover, Zou in the sequence analysis provide evidence that single base differences among regions analyzed can be achieved, even if it were for a single loci.  Applicant’s arguments with respect to a ‘large advantage’ is not consistent with the knowledge of one skilled in the art nor the breadth of the claims as they encompass any combination present in a test sample.  Clearly the claims and the skilled artisan would require some expectation of what will be in the test sample to start with the design of appropriate primers.  Determining how many loci are necessary does not appear to be an advantage and can only be assessed and is relative to what may be present in a sample.

Applicants argue that Wang does not overcome the lack of teaching in Elnifro and Zou, and looks at mtDNA not viral, bacterial or fungal sequences.
The specific sample analyzed in the teachings of Wang et al is acknowledged, however Wang et al is not provided for this embodiment but rather for the level of skill in the art for primer design and considerations one could take.  Primer design is sequence specific not organism specific, and given the high level of generality for the design steps and the final step of the amended claims for evaluating ‘region of interest’, any guidance relative to primer design and considerations would be considered relevant.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631